APPLICATION FOR REHEARING
No. 3265.
Decided Jan 16, 1941
BY THE COURT:
Submitted on application of plaintiff-appellant for rehearing. The application is not directed to any specific ground upon which we decided the appeal, but refers generally to the assignments of error. In conjunction with the application there are filed several affidavits, the tenor of which is to effect that ’ counsel for appellant acted in the trial court to cause the trial judge to step aside as soon as he learned that he W'as to preside in the case. These affidavits are extended *189and go to the question, but we know of no provision of law or of authority by which we can consider them in this appeal which is on questions of law. All of them relate to subject matter which occurred during the progress of the hearing and trial in the Common Pleas Court and, if correct, are essentially a part of the record there made, and can properly be brought to our attention only through a bill of exceptions, or in the transcript of docket and journal entries.
The transcript of all of the docket and journal entries and original papers in the case were properly certified to this Court.
In our original decision we gave careful attention to all errors assigned and upon reconsideration find nothing which would require the sustaining of the application for rehearing. It will therefore be denied.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.